Citation Nr: 9915490	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  96-47 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for hypertension claimed as 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1963 to 
February 1968.

The appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The Board notes that service connection for hypertension was 
previously denied on a direct basis in a February 1995 RO 
rating decision.  Although the veteran submitted a notice of 
disagreement in May 1995 and a statement of the case was 
issued in July 1995, the veteran did not submit a timely 
substantive appeal.  Accordingly, the February 1995 rating 
decision became final as to the issue of service connection 
for hypertension on a direct basis.

In October 1997, the veteran filed a claim specifically 
stating that he was seeking service connection for 
hypertension as secondary to diabetes mellitus.  Accordingly, 
because the claim for direct service connection for 
hypertension was previously finally denied and the veteran 
has not requested that the claim be reopened, the Board will 
only address the "new" claim of entitlement to service 
connection for hypertension secondary to diabetes mellitus.  
See Spencer v. Brown, 4 Vet. App. 283 (1993).  


FINDING OF FACT

The veteran has not submitted competent, medical evidence 
linking his hypertension to his service-connected diabetes 
mellitus. 



CONCLUSION OF LAW

Service connection for hypertension secondary to service-
connected diabetes mellitus is denied as not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to the provisions of 38 U.S.C.A. § 5107 (a), the 
veteran has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims are well grounded.  A claim is well grounded when it 
is plausible.  In Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
before March 1, 1999) (hereinafter, "the Court") held that 
a plausible claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only plausible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of (1) current disability (medical 
evidence); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); see also Tidwell v. West, 11 Vet. App. 242 
(1998).

Lay evidence may provide sufficient support for a claim of 
service connection, and it is error for the Board to require 
medical evidence to support that lay evidence.  Caluza v. 
Brown, 7 Vet. App. at 504 (1995).  Where, however, the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. at 93 (1993). 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Court has determined that the three-prong analysis of well-
groundedness in Caluza applies to claims of entitlement to 
service connection based on aggravation, in addition to 
applying to direct service connection claims.  Chelte v. 
Brown, 10 Vet. App. 268 (1997) (finding a claim of 
entitlement to service connection based upon aggravation 
pursuant to 38 C.F.R. § 3.306, to be not well grounded). 

In this case, the veteran contends that he is entitled to 
service connection for hypertension secondary to his service-
connected diabetes mellitus.  There are multiple medical 
documents showing treatment for both diabetes mellitus and 
hypertension.  There is, however, no medical evidence even 
suggesting that the veteran's diabetes mellitus caused or 
worsened his hypertension.  

The veteran's representative, in a February 1999 statement, 
cited to Current Medical Diagnosis and Treatment, 34th 
Edition (Lange 1995), for the proposition that 
atherosclerosis develops often and earlier among patients 
suffering from diabetes mellitus.  This reference, however, 
does not link the veteran's hypertension to his diabetes 
mellitus.  Indeed, there is no evidence that the veteran has 
atherosclerosis.  Even if the medical treatise supported the 
proposition that hypertension developed often and earlier 
among patients suffering from diabetes mellitus, such a 
generic statement would be considered too general to satisfy 
the nexus element of a well-grounded service connection 
claim.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998); 
cf. Wallin v. West, 11 Vet. App. 509 (1998).  

The veteran's own assertion of a causal link between his 
service-connected diabetes mellitus and his subsequently 
acquired hypertension cannot serve as evidence to make the 
claim well grounded because medical evidence-not lay 
evidence-is required to establish medical causation or 
medical diagnosis.  Espiritu v. Derwinski,  2 Vet. App. 492 
(1992).  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is beyond the competence of the veteran.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

Accordingly, absent medical evidence showing that the 
veteran's service-connected diabetes mellitus caused or 
aggravated his hypertension, the veteran's claim for service 
connection for hypertension as secondary to diabetes mellitus 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a).  


ORDER

As a well-grounded claim of service connection for 
hypertension secondary to diabetes mellitus has not been 
presented, the appeal is denied.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 


